Citation Nr: 1008146	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in December 2008 
and was remanded for additional development.  Appropriate 
action has been taken and the case is once again before the 
Board. 

The issue of service connection for a left knee disability on 
the merits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The August 1955 Board decision, which denied the 
Veteran's claim for service connection for a left knee 
disability, is final.

2.  Some of the evidence received since that August 1955 
Board decision is neither cumulative nor redundant, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for a left knee disability.




CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for a left knee disability is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability, and the finding that a remand for additional 
development of the claim on the merits is required, no 
further discussion of VCAA compliance is warranted at this 
time.

Analysis

A Board decision is final unless the Chairman of the Board 
orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 
(West 2002); 38 C.F.R. § 20.1100(a) (2009).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board issued an August 1955 decision denying the 
Veteran's claim for service connection for a left knee 
disability.  The Chairman of the Board did not order 
reconsideration of that decision.  Thus, the August 1955 
Board decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  Therefore, new and 
material evidence is needed to reopen the claim for service 
connection for a left knee disability.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the August 1955 Board 
decision included available service treatment records, a 
private medical report, and VA examination reports.  

The Veteran's separation examination noted the Veteran 
complaining of a history of a "trick knee."  Physical 
examination at that time noted a swollen left knee and the 
presence of genu valgus.  A VA examination in September 1953 
noted a torn medial meniscus by history.  X-ray at that time 
showed no recent or old injury or disease.  A private 
treatment report dated in September 1954 noted the Veteran 
was seen with inflammation of the bursa of the left knee 
which was treated by aspiration.  In February 1955 the 
Veteran's March 1953 x-ray films were forwarded to the VA 
Medical Center for review.  The conclusion was that the 
Veteran had a normal outline of the left knee with no 
evidence of injury or arthritis.  In June 1955 a VA examiner 
noted that examination of the Veteran's left knee was 
entirely negative.  X-ray at that time was also negative.  
The Board denied the claim in part because there was no 
evidence of a current disability.  

Pertinent evidence submitted by the Veteran since the August 
1955 Board decision consists of VA treatment records, and 
statements from the Veteran and his representative in support 
of his claim.

Current treatment records reflect that the Veteran is now 
diagnosed with degenerative joint disease in the left knee.  
One of the bases for the prior denial was the lack of a 
current disability on VA examination.  Thus, the Board finds 
that such evidence is new and relates to an unestablished 
fact necessary to substantiate the claim.  Thus, resolving 
all doubt in the Veteran's favor, the Board finds the 
evidence is new and material sufficient to reopen the 
previously denied claim. 



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim does not end the inquiry in this case.  
Rather, the Board must now consider the claim on the merits.  
However, upon review of the evidence, the Board finds that 
additional development is necessary to adequately adjudicate 
the claim.  

The Veteran has stated that the service treatment records in 
the claims file are incomplete.  Additional requests to 
obtain such records indicate that they may have been lost in 
the 1973 fire at the National Personnel Records Center.  

In cases where service medical records are unavailable, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's separation examination in June 1953 indicates 
that at the time of discharge, the Veteran had a "history of 
trick left knee."  The Veteran's left knee was shown to be 
slightly swollen and genu valgus was present.  It also 
indicated that the Veteran's present complaint was of a 
"trick left knee - frequent swelling."  The Veteran's 
separation examination also indicated that the Veteran had no 
serious injuries, operations or diseases.

The Veteran underwent a VA examination in September1953.  The 
Veteran reported that he had awkward movement of his left 
knee and that it locks and swells.  An x-ray of the Veteran's 
left knee disclosed that the bone and joint structures were 
normally outlined and that there was no evidence of recent or 
old injury or disease.  The Veteran's left knee was shown to 
have full painless range of motion.  The examiner rendered a 
diagnosis of "no general medical disease," although he did 
indicate there was a history of a torn medial meniscus; 
however, the basis for that conclusion is not provided. 

A September 1954 letter from the Veteran's private doctor, 
Dr. S.R.G., indicated that the Veteran was seen in September 
1954 for his trick knee due to inflammation of the knee.

X-ray reports from service in March 1953 were reviewed and 
showed a normal outline of the left knee and no evidence of 
injury or disease and there was no arthritic changes shown.  
Likewise, the September 1953 x-ray was shown to be free of 
any injury or disease and no arthritic changes.  The examiner 
opined that the three x-rays from March 1953 and September 
1953 revealed no abnormality or arthritis, and showed that 
all the joint surfaces were completely normal.

The Veteran underwent another VA examination in June 1955.  
The VA examiner noted that examination of the Veteran's left 
knee was "entirely negative."  He stated there was no 
swelling.  The x-ray of the Veteran's knee during this 
examination again showed no abnormality in the bone or joint 
structures of the left knee.  It was noted that there was no 
evidence of fracture, dislocation or disease.  The Veteran's 
diagnosis was noted as "no orthopedic disorder found - x-ray 
negative."

The Veteran's VA treatment records indicate that in May 2003 
the Veteran reported chronic, intermittent left knee pain 
since injury while in service 50 years ago.  The Veteran also 
reported that he thought he had torn some ligaments and 
reported episodes of left knee dislocation with pain and 
swelling.  Examination of the Veteran showed genu varus in 
stance, with mild swelling of the left knee.  No warmth or 
redness was reported, although there was mild crepitus with 
motion.  X-rays from the examination showed mild degenerative 
joint disease (DJD) of the left knee, involving mainly the 
medial and patellafemoral compartments.  Subsequent 
VA treatment records continue to list DJD of the left knee as 
a diagnosis, but no treatment for the Veteran's left knee is 
shown in the records since that May 2003 report.  The Veteran 
declined an orthopedic referral in January 2006.

As the evidence of record indicates evidence of swelling and 
genu valgus at discharge from service and the Veteran has a 
currently diagnosed left knee disorder, the Board finds that 
a VA examination is necessary to adequately address the claim 
on the merits.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed the claim shall 
be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his left knee 
disability.  After securing the necessary 
release, any identified records which are 
not duplicates of those 
contained in the claims file should be 
obtained.  In addition, obtain relevant 
treatment records from the VA Medical 
Center in Wilmington, Delaware dating since 
May 2007.

2.  The Veteran should be scheduled for a 
VA orthopedic examination by a physician 
in order to determine whether his current 
left knee disability is related to 
service.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted, including 
x-rays, and the results reported in 
detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left 
knee disability found.  The examiner 
should opine as to whether any diagnosed 
left knee disability at least as likely as 
not (50 percent probability or greater) 
arose during service or is otherwise 
related to service.  A rationale for the 
opinions expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for a left knee 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


